United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.B., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 12-891
Issued: December 18, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 13, 2012 appellant, through his attorney, filed a timely appeal from a
February 2, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP),
which denied his claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed a
low back condition in the performance of duty causally related to factors of his federal
employment.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the February 2, 2012 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, appellant’s attorney contends that OWCP decision was contrary to fact and
law.
FACTUAL HISTORY
On July 1, 2010 appellant, then a 42-year-old maintenance mechanic, filed an
occupational disease claim (Form CA-2) alleging that he developed back problems with
depression due to factors of his federal employment. In a July 2, 2010 letter, the employing
establishment controverted his claim.
Appellant submitted a March 23, 2010 report by Estella M. Carrigan, a nurse practitioner,
who indicated that he had sharp pain in his lower back. On May 7, 2010 Ms. Carrigan noted that
he worked as an industrial mechanic, climbing ladders and hauling equipment. Appellant stated
that he felt that he was becoming a danger to his coworkers due to back pain and his inability to
perform his job. His back pain waxed and waned and came on suddenly, sometimes with
something as simple as lifting a bag. On June 21, 2010 Ms. Carrigan reported that appellant had
been under her care since June 2007 for multiple medical problems, including chronic pain
which had been well controlled until January 2010. Appellant had decreased range of motion in
the lumbar-sacral spine and was unable to perform his job duties which aggravated his condition
and could exacerbate his back pain. Ms. Carrigan stated that he was attending physical therapy
but his attendance had been sporadic and progress had so far been fair. She explained that
appellant was not getting adequate pain control because he could not try any narcotics due to the
negative impact the medication would have on his balance and cognition.
Two x-ray reports dated March 24, 2010 by Dr. Solanki Indukumar, a Board-certified
radiologist, revealed minor abnormality in the sacroiliac joints of the spine and degenerative
changes and diminished disc space at L4-S1 in the lumbar spine.
Appellant also submitted a position description contending that his federal employment
required arduous exertion involving the following: standing, walking, climbing, bending,
reaching and stooping for prolonged periods of time; and intermittent lifting and carrying of
heavy tools, tool boxes and equipment on level surfaces and up ladders and stairways.
By letter dated July 8, 2010, OWCP notified appellant of the deficiencies of his claim and
afforded 30 days for the submission of additional evidence.
Appellant submitted reports dated February 3 to June 15, 2010 by Dr. Elena Shabash, a
Board-certified psychiatrist, who diagnosed depression. In a July 16, 2010 report, Dr. Shabash
diagnosed major depression recurrent. She opined that the symptoms of appellant’s depression
were intensified by his physical ailments and that his physical ailments also intensified his
symptoms of depression not allowing him to perform normal activities at home and on his job.
By decision dated September 1, 2010, OWCP denied appellant’s claim finding that the
factual evidence did not establish the implicated work events and the medical evidence was
insufficient to establish any injury.
On September 22, 2010 appellant, through his attorney, requested an oral hearing, which
was held before an OWCP hearing representative on January 13, 2011. The hearing
2

representative held the record open for 30 days for the submission of additional evidence.
Appellant did not respond.
By decision dated March 16, 2011, an OWCP hearing representative affirmed the
September 1, 2010 decision finding that appellant’s description of his work duties was accepted
as factual but the medical evidence of record failed to establish causal relationship between his
low back condition and the implicated employment factors. The hearing representative further
found that as an employment-related physical condition had not been established, an
employment-related emotional condition resulting from the physical condition was not
established.
On January 13, 2012 appellant, through his attorney, requested reconsideration. He
submitted a May 7, 2010 physical therapy note and an October 9, 2010 magnetic resonance
imaging (MRI) scan of the lumbar spine showing disc bulge at L4-5 and disc herniation at
L5-S1.
On April 15, 2010 Dr. Reema Malhotra, Board-certified in pain medicine, conducted an
electromyography (EMG) and nerve conduction studies. She indicated that appellant
complained of chronic low back pain ever since he was in boot camp. Dr. Malhotra found that
the EMG and nerve conduction studies were technically limited due to skin thickening and
dermatitis. No abnormalities were noted from a needle EMG examination and no evidence of
lumbosacral radiculopathy were noted.
In an October 5, 2010 report, Dr. Anthony W. Salem, a Board-certified orthopedic
surgeon, noted that appellant’s low back pain radiated into the buttocks and down into both legs
with a feeling of numbness. X-rays of appellant’s back revealed a complete collapse at L5-S1,
straightening of his thoracolumbar spine and narrowing at L4-5. On November 5, 2010
Dr. Salem reviewed an MRI scan of appellant’s back that showed two significant discs, one at
L4-5 and L5-S1, causing spinal stenosis and foraminal stenosis. He opined that appellant was
not able to go back to a hard physical job based on his legs and his spine and concluded that he
was disabled as a result of his back, his legs and his diabetes.
By decision dated February 2, 2012, OWCP denied modification of its March 16, 2011
decision finding that the medical evidence submitted was not sufficient to establish causal
relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA and that an injury4 was sustained in the performance of duty. These
3

5 U.S.C. §§ 8101-8193.

4

OWCP’s regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).

3

are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
ANALYSIS
The Board finds that appellant has failed to meet his burden of proof to establish that he
developed an occupational disease in the performance of duty. The record reflects that he has a
low back condition and that his federal employment requires standing, walking, bending,
reaching, stooping, lifting, carrying and climbing ladders and stairways. The medical evidence
however does not establish that appellant’s condition is causally related to the factors of his
federal employment.
On October 5, 2010 Dr. Salem indicated that appellant’s low back pain radiated into the
buttocks and down into both legs with a feeling of numbness. He found that x-rays of
appellant’s back revealed a complete collapse at L5-S1, straightening of his thoracolumbar spine
and narrowing at L4-5. On November 5, 2010 Dr. Salem reviewed an MRI scan of appellant’s
back that showed two significant discs, one at L4-5 and L5-S1, causing spinal stenosis and
foraminal stenosis. Although he found that appellant was not able to go back to a hard physical
job based and concluded that he was disabled as a result of his back, his legs and his diabetes, the
physician did not provide a rationalized medical opinion explaining how factors of appellant’s
federal employment caused or aggravated this disabling condition. The Board has held that the
mere fact that appellant’s symptoms arise during a period of employment or produce symptoms
revelatory of an underlying condition does not establish a causal relationship between his
condition and his employment factors.8 Lacking thorough medical rationale on the issue of

5

See J.C., Docket No. 09-1630 (issued April 14, 2010). See also Ellen L. Noble, 55 ECAB 530 (2004).

6

Id. See also Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

See I.J., 59 ECAB 408 (2008). See also Victor J. Woodhams, 41 ECAB 345 (1989).

8

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

causal relationship, Dr. Salem’s reports are insufficient to establish that appellant sustained an
employment-related injury.
On April 15, 2010 Dr. Malhotra indicated that appellant complained of chronic low back
pain ever since he was in boot camp. She found no abnormalities in the EMG and nerve
conduction studies. The Board has held that medical evidence that does not offer any opinion
regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship.9
The progress notes by Ms. Carrigan, a nurse practitioner, and the May 7, 2010 physical
therapy note are of no probative value as nurse practitioners and physical therapists are not
physicians under FECA.10
Similarly, the x-ray reports dated March 24, 2010 and the October 9, 2010 MRI scan are
diagnostic in nature and therefore do not address causal relationship.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.11 Causal relationship must be established by
rationalized medical opinion evidence and he failed to submit such evidence. As appellant has
not submitted sufficient medical evidence to support his allegation that his medical condition
was caused by his employment factors, he failed to meet his burden of proof.
The Board notes that, in appellant’s initial claim form and supportive statements, it
appeared that he was attributing his development of major depression recurrent as a consequence
of his occupational disease claim. The Board has held that an emotional condition related to
chronic pain and limitations resulting from an employment injury may be covered under
FECA.12 However, there is no basis for establishing a consequential injury until the underlying
condition has been accepted as employment related.13 In light of the Board’s finding that
appellant failed to establish his low back condition as employment related there is no basis for
establishing a consequential injury in this case.
On appeal, appellant’s attorney contends that OWCP’s decision was contrary to fact and
law. For the reasons stated above, the Board finds that the attorney’s arguments are not
substantiated.
9

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

10

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).
11

See Anna C. Leanza, 48 ECAB 115 (1996).

12

See Arnold A. Alley, 44 ECAB 912, 921-22 (1993); Charles J. Jenkins, 40 ECAB 362, 367 (1988).

13

See J.S., Docket No. 06-1615 (issued February 5, 2007).

5

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
developed a low back condition in the performance of duty causally related to factors of his
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 2, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 18, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

